                                   Case 2:20-cv-02291-DOC-KES Document 66 Filed 04/14/20 Page 1 of 10 Page ID #:882



                                      1   Jeffrey Lewis (Bar No. 183934)
                                          Sean Rotstan (Bar No. 316041)
                                      2   JEFF LEWIS LAW
                                      3   609 Deep Valley Drive, Suite 200
                                          Rolling Hills Estates, CA 90274
                                      4   Tel. (310) 935-4001
                                          Fax. (310) 872-5389
                                      5   E-Mail: Jeff@JeffLewisLaw.com
                                      6
                                          Attorneys for Proposed Intervenor-
                                      7   Plaintiff VENICE STAKEHOLDERS
                                          ASSOCIATION
                                      8
                                      9                         UNITED STATES DISTRICT COURT
                                     10        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                     11
                                     12
609 Deep Valley Drive, Suite 200
 Rolling Hills Estates, CA 90274




                                     13   LA ALLIANCE FOR HUMAN                    )   Case No.: 20-CV-02291-DOC-KES
                                          RIGHTS, et al.                           )
         Jeff Lewis Law




                                     14                                            )   PROPOSED INTERVENOR-
                                     15                Plaintiffs,                 )   PLAINTIFF’S EX PARTE
                                                                                   )   APPLICATION FOR LEAVE TO
                                     16         vs.                                )   INTERVENE AS ADDITIONAL
                                                                                   )   PLAINTIFF
                                     17   CITY OF LOS ANGELES, et al.,             )
                                                                                   )   Date:
                                     18                Defendants.                 )   Time:
                                     19                                            )   Crtm:   1 (1st Street Federal Courthouse)
                                     20
                                                                                       Hon. David O. Carter
                                     21                                                Courtroom 1
                                     22                                                Complaint Filed: March 10, 2020
                                     23
                                     24
                                     25         TO ALL ATTORNEYS OF RECORD, pursuant to Local Rule 7-19,
                                     26   Proposed Intervenor-Plaintiff Venice Stakeholders Association (“VSA”) files this
                                     27   ex parte application to allow VSA to intervene as an additional plaintiff, participate
                                     28   in this action, and participate in status conferences.

                                                                       EX PARTE APPLICATION
                                   Case 2:20-cv-02291-DOC-KES Document 66 Filed 04/14/20 Page 2 of 10 Page ID #:883



                                      1         Counsel for VSA advised counsel for plaintiffs, the City of Los Angeles and
                                      2   the County of Los Angeles by email on April 10, 2020 regarding this application.
                                      3   Attorney Elizabeth Mitchell representing Plaintiffs LA Alliance for Human Rights,
                                      4   Charles Malow, Charles Van Scoy, Gary Whitter, George Frem, Harry Tashdjian,
                                      5   Joseph Burk, Karyn Pinksky, and Leandro Suarez expressed that she did not oppose
                                      6   the application. There is no indication of the remaining parties’ positions to date
                                      7   regarding the ex parte application.
                                      8         This ex parte application is based on the complaint, the Memorandum of
                                      9   Points and Authorities below, the argument of counsel, and such further evidence as
                                     10   the Court may consider regarding this Application.
                                     11         Pursuant to Local Civil Rule 7-19, VSA provides the following information:
                                     12    Elizabeth Anne Mitchell, Esq.              Mary Wickham
                                           Matthew Donald Umhofer, Esq.               LA COUNTY ATTORNEY
609 Deep Valley Drive, Suite 200
 Rolling Hills Estates, CA 90274




                                     13    SPERTUS LANDES AND UMHOFER LLP             Hahn Hall of Admin.
                                           617 West 7th Street, Suite 200             500 W. Temple St. # 648
         Jeff Lewis Law




                                     14    Los Angeles, CA 90017                      Los Angeles, CA 90017
                                     15    Tel. (213) 205-6520                        Tel. (213) 974-1833
                                     16    Arlene Nancy Hoang, Esq.                   Byron J. McLain, Esq.
                                           Scott D. Marcus, Esq.                      FOLEY AND LARDNER LLP
                                     17    Jessica Mariani, Esq.                      555 South Flower Street, Suite 3300
                                     18    LA CITY ATTORNEY’S OFFICE                  Los Angeles, CA 90071-2411
                                           200 North Main Street Room 675             Tel. (213) 972-4500
                                     19    Los Angeles, CA 90012
                                           Tel. (213) 978-7558
                                     20
                                           Brooke Alyson Weitzman, Esq.               Brandon D. Young, Esq.
                                     21    William R. Wise, Jr., Esq.                 MANATT PHELPS AND PHILLIPS LLP
                                     22    ELDER LAW AND DISABILITY                   2049 Century Park East, Suite 1700
                                           RIGHTS CENTER                              Los Angeles, CA 90067
                                     23    1535 East 17th Street Suite 110            Tel. (310) 312-4281
                                           Santa Ana, CA 92705
                                     24    Tel. (714) 617-5353
                                     25
                                           Shayla Renee Myers, Esq.                   Catherine Elizabeth Sweetser, Esq.
                                     26    LEGAL AID FOUNDATION OF LA                 SCHONBRUN SEPLOW
                                           7000 S. Broadway                           11543 West Olympic Boulevard
                                     27    Los Angeles, CA 90003                      Los Angeles, CA 90064
                                           Tel. (213) 640-3983                        Tel. (310) 396-0731
                                     28
                                                                               -2-
                                                                      EX PARTE APPLICATION
                                   Case 2:20-cv-02291-DOC-KES Document 66 Filed 04/14/20 Page 3 of 10 Page ID #:884



                                      1    Carol A. Sobel, Esq.
                                      2    Weston C. Rowland, Esq.
                                           LAW OFFICE OF CAROL A. SOBEL
                                      3    725 Arizona Avenue Suite 300
                                           Santa Monica, CA 90401
                                      4    Tel. (310) 393-3055
                                      5

                                      6    DATED: April 14, 2020           JEFF LEWIS LAW

                                      7

                                      8                                    By:      s/ Jeffrey Lewis
                                                                                 Jeffrey Lewis
                                      9
                                                                                 Sean C. Rotstan
                                     10
                                                                                 Attorneys for Proposed Intervenor-
                                     11                                          Plaintiff VENICE STAKEHOLDERS
                                                                                 ASSOCIATION
                                     12
609 Deep Valley Drive, Suite 200
 Rolling Hills Estates, CA 90274




                                     13
         Jeff Lewis Law




                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                            -3-
                                                                   EX PARTE APPLICATION
                                   Case 2:20-cv-02291-DOC-KES Document 66 Filed 04/14/20 Page 4 of 10 Page ID #:885



                                      1                 MEMORANDUM OF POINTS AND AUTHORITIES
                                      2   I.    Summary of Relief Sought
                                      3         Proposed Intervenor-Plaintiff Venice Stakeholders Association (“VSA”) files
                                      4   this ex parte application to intervene. Plaintiff filed this action on March 10, 2020.
                                      5   VSA previously applied, ex parte, for leave to participate in this action as an amicus
                                      6   party (Doc. 45). That application was denied. (Doc. 57). VSA now seeks to
                                      7   intervene as a plaintiff.
                                      8         This current action, brought by the Los Angeles Alliance for Human Rights
                                      9   (“LA Alliance”) an unincorporated association made up primarily of business
                                     10   owners in Downtown Los Angeles, seeks to have this court issue orders to compel
                                     11   the City and County of Los Angeles to take actions regarding homelessness that
                                     12   could greatly impact property owners, property renters and the homeless in all areas
609 Deep Valley Drive, Suite 200
 Rolling Hills Estates, CA 90274




                                     13   of Los Angeles County, not just downtown Los Angeles. VSA has a direct and
         Jeff Lewis Law




                                     14   tangible interest in this litigation that will be necessarily impaired if the existing
                                     15   Plaintiffs settle this case, prevail after trial or do not prevail. The complaint on file
                                     16   in this action and this Court’s future orders potentially impact all areas within Los
                                     17   Angeles County including the Venice district of Los Angeles. The prayer for relief
                                     18   in the complaint includes a prayer for injunctive relief. If this Court issues (or
                                     19   withholds) injunctive relief pursuant to a trial or settlement, that relief will
                                     20   necessarily affect the provision of services to the homeless in Venice and that, in
                                     21   turn, will impact the quality of life of Venice residents, both property owners and
                                     22   renters. VSA is comprised of property owners and renters who live within Venice
                                     23   and are directly impacted by the homeless and the City and County’s efforts to
                                     24   address the needs of the homeless. VSA seeks to intervene for purposes of helping
                                     25   the Court fashion injunctive and declaratory relief. VSA disclaims all interest in any
                                     26   awards of damages.
                                     27
                                     28
                                                                                -4-
                                                                       EX PARTE APPLICATION
                                   Case 2:20-cv-02291-DOC-KES Document 66 Filed 04/14/20 Page 5 of 10 Page ID #:886



                                      1   II.    Background
                                      2          A.    Proposed Intervenor
                                      3          VSA, founded in 2009, is a nonprofit organization dedicated to civic
                                      4   improvement. The VSA supports slow growth, the limits of the Venice Local
                                      5   Coastal Specific Plan, neighborhood safety, better traffic circulation, increased
                                      6   parking for residents, neighborhood beautification projects, historic preservation,
                                      7   habitat restoration and protection of coastal waters. Representing residents in the
                                      8   Venice district of the City of Los Angeles, California, the VSA has grappled with
                                      9   the horrendous impact of the increase of the homeless population in Venice from
                                     10   approximately 400 persons in 2014 to 1,100 persons now, as documented by the
                                     11   Los Angeles Homeless Services Authority’s annual homeless count.
                                     12          The VSA provides research, education, advocacy and litigation support for
609 Deep Valley Drive, Suite 200
 Rolling Hills Estates, CA 90274




                                     13   Venice Beach residents to ensure that their voices are heard. VSA is presently in
         Jeff Lewis Law




                                     14   litigation against the City of Los Angeles, the California Coastal Commission and
                                     15   the Los Angeles County Metropolitan Transportation Authority over the erection of
                                     16   a 154-bed homeless shelter complex in violation of the California Environmental
                                     17   Quality Act, VSA v. City of Los Angeles, Case No. 19STCP00044 and VSA v. Los
                                     18   Angeles County Metropolitan Transportation Authority, Case No. 19STCP00629.1
                                     19

                                     20   III.   Proposed Intervenor is Entitled to Intervene as a Matter of Right
                                     21          Federal Rules of Civil Procedure 24(a) provides that a party “who claims an
                                     22   interest relating to the property or transaction that is the subject of the action, and is
                                     23   so situated that disposing of the action may as a practical matter impair or impede
                                     24   the movant's ability to protect its interest” must be allowed to intervene in a case
                                     25
                                     26
                                     27   1
                                           Those cases are presently under discretionary writ review by the California Court
                                     28   of Appeal, Second District, Venice Stakeholders Association v. Superior Court of
                                          Los Angeles County, Case Number B304424.
                                                                                 -5-
                                                                      EX PARTE APPLICATION
                                   Case 2:20-cv-02291-DOC-KES Document 66 Filed 04/14/20 Page 6 of 10 Page ID #:887



                                      1   “unless existing parties adequately represent that interest.” (Fed. R. of Civ. Proc.
                                      2   24(a)(2)).
                                      3         To be granted intervention as a matter of right, the Proposed Intervenor must
                                      4   demonstrate that 1) it has a “significant protectable interest” relating to the matter
                                      5   that is the subject of the action; 2) a decision in the action may, as a practical
                                      6   matter, impair or impede the Proposed Intervenor’s ability to protect its interest; 3)
                                      7   the request to intervene is timely; and 4) the existing parties may not adequately
                                      8   represent proposed Intervenors’ interest. (Donnelly v. Glickman, 159 F.3d 405, 409
                                      9   (9th Cir. 1998)). “Though the applicant bears the burden of establishing these
                                     10   elements, we have repeatedly instructed that ‘the requirements for intervention are
                                     11   [to be] broadly interpreted in favor of intervention.’” (Smith v. Los Angeles Unified
                                     12   School District, 830 F.3d 843, 853 (9th Cir. 2016)). VSA satisfies each of these
609 Deep Valley Drive, Suite 200
 Rolling Hills Estates, CA 90274




                                     13   prongs.
         Jeff Lewis Law




                                     14         A.      VSA has a Significant Protectable Interest in This Litigation
                                     15         Rule 24(a) does not require that the protectable interest at stake in the
                                     16   litigation be a specific legal or equitable interest.
                                     17
                                                  The ‘interest’ test is not a clear-cut or bright-line rule, because no
                                                  specific legal or equitable interest need be established. Instead, the
                                     18           ‘interest’ test directs courts to make a practical, threshold inquiry, and
                                     19
                                                  is primarily a practical guide to disposing of lawsuits by involving as
                                                  many apparently concerned persons as is compatible with efficiency
                                     20           and due process.
                                     21   (In re Estate of Ferdinand E. Marcos Human Rights Litigation, 536 F.3d 980, 984–
                                     22   85 (9th Cir. 2008)(quoting S. Cal. Edison Co. v. Lynch, 307 F.3d 794, 802 (9th
                                     23   Cir.2002)).
                                     24         As set forth in the accompanying declaration of VSA’s president, Mark
                                     25   Ryavec, VSA has a legally protectible interest in the outcome of this case. VSA
                                     26   provides research, education, advocacy and litigation support for Venice Beach
                                     27   residents to ensure that their voices are heard. (Ryavec Decl. ¶ 12). VSA, founded
                                     28   in 2009, is a nonprofit organization dedicated to civic improvement. The VSA
                                                                                -6-
                                                                       EX PARTE APPLICATION
                                   Case 2:20-cv-02291-DOC-KES Document 66 Filed 04/14/20 Page 7 of 10 Page ID #:888



                                      1   supports slow growth, the limits of the Venice Local Coastal Specific Plan,
                                      2   neighborhood safety, better traffic circulation, increased parking for residents,
                                      3   neighborhood beautification projects, historic preservation, habitat restoration and
                                      4   protection of coastal waters. (Ryavec Decl. ¶ 10).
                                      5         B.     A Decision in this Action May Impair VSA’s Ability to Protect it
                                      6                Property and Other Interests in the Venice Area
                                      7         To satisfy the second prong of the test for intervention as a matter of right,
                                      8   VSA must show that “the disposition of this case will, as a practical matter, affect”
                                      9   the interest at stake. (California ex Rel. Lockyer v. U.S., 450 F.3d 436, 442 (9th Cir.
                                     10   2006)). Again, as with all of the factors VSA “need not demonstrate that their
                                     11   interest would be impaired in a legal sense, only that their interest ‘would be
                                     12   substantially affected in a practical sense.” (Sw. Ctf. for Biological Diversity v.
609 Deep Valley Drive, Suite 200
 Rolling Hills Estates, CA 90274




                                     13   Berg, 268 F.3d 810, 822 (9th Cir.) (quoting Fed. R. Civ. P. 24, Advisory
         Jeff Lewis Law




                                     14   Committee Notes)). Here, the remedy sought by the existing Plaintiffs will directly
                                     15   impact the quality of life of the renters and homeowners who comprise VSA and
                                     16   live in Venice. (See Ryavec Decl., ¶¶ 14-20).
                                     17         C.     The Request is Timely
                                     18         VSA’s request is timely. A motion made “at an early stage of the
                                     19   proceedings” will generally satisfy the timeliness requirement. (See Citizens for
                                     20   Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893, 897 (9th Cir. 2011)). This
                                     21   case was filed in March and this application was filed the following month, April.
                                     22   A prior request for modest participation as an amicus party was denied.
                                     23         D.     Existing Parties May Not Represent VSA’s Interests
                                     24         Finally, the parties in this case simply cannot adequately represent VSA’s
                                     25   interests. Whether another party’s representation of Applicants’ interests is
                                     26   adequate depends on: “(1) whether the interest of a present party is such that it will
                                     27   undoubtedly make all of a proposed intervenor’s arguments; (2) whether the present
                                     28   party is capable and willing to make such arguments; and (3) whether a proposed
                                                                                -7-
                                                                       EX PARTE APPLICATION
                                   Case 2:20-cv-02291-DOC-KES Document 66 Filed 04/14/20 Page 8 of 10 Page ID #:889



                                      1   intervenor would offer any necessary elements to the proceeding that other parties
                                      2   would neglect.” (Arakaki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003)). The
                                      3   burden to show that a party’s interests may not be adequately represented is minor:
                                      4   “The requirement of the Rule is satisfied if the applicant shows that representation
                                      5   of his interest ‘may be’ inadequate; and the burden of making that showing should
                                      6   be treated as minimal.” (Trbovich v. United Mine Workers of America, S. 528, 538
                                      7   (1972)).
                                      8                 i. Differences between the Alliance and VSA as to Potential
                                      9                    Settlement
                                     10          Due to the long history of disruption of the Venice community by this large,
                                     11   unruly and occasionally dangerous population, prior to the filing of this lawsuit,
                                     12   VSA had discussions about joining the Alliance. In those discussions, VSA asked
609 Deep Valley Drive, Suite 200
 Rolling Hills Estates, CA 90274




                                     13   for an agreement that any new facilities that might be developed pursuant to a
         Jeff Lewis Law




                                     14   settlement of the Alliance suit not be placed within 200 feet of any residences or
                                     15   schools. The Alliance’s counsel declined to give that assurance to VSA and thus,
                                     16   while VSA supports many of the Alliance’s causes of action, VSA could not join
                                     17   the suit as a co-plaintiff.
                                     18                 ii. Differences Between the Alliance and VSA as to LAMC 41.18
                                     19          Los Angeles Municipal Code section 41.18 prohibits lying, sitting and
                                     20   sleeping on public rights-of-way. VSA supports amendments to Section 41.18
                                     21   proposed by City Councilman Mitchell O'Farrell and the Venice Neighborhood
                                     22   Council that would be more restrictive regarding minimum distances of the
                                     23   homeless camping from residences, parks, and schools than is the current city
                                     24   practice. The Alliance’s lead counsel has advised the VSA that the Alliance does
                                     25   not support the O’Farrell/VNC amendments. VSA has concerns that any settlement
                                     26   of this lawsuit may impact the interpretation or enforcement of Section 41.18 in a
                                     27   manner that does not adequately address the burden that the current city
                                     28   interpretation of pertinent lawsuits places on Venice residents.
                                                                                 -8-
                                                                        EX PARTE APPLICATION
                                   Case 2:20-cv-02291-DOC-KES Document 66 Filed 04/14/20 Page 9 of 10 Page ID #:890



                                      1         E.     VSA’s Concerns Regarding How Homeless are Housed During
                                      2                Pandemic
                                      3          VSA urges the Court to order the city and county of Los Angeles to focus all
                                      4   temporary housing for the homeless on structures, buildings and single-occupancy
                                      5   tents, installed off-street, that allow for ample and enforceable self-quarantine. The
                                      6   City of Los Angeles is currently re-purposing city recreation centers for use as
                                      7   temporary shelters for the homeless. While the concept of converting recreation
                                      8   centers to shelters appears appropriate in this crisis, it is contraindicated by the
                                      9   nature of the population itself. (See Ryavec Decl., ¶¶ 14-20.)
                                     10
                                     11   IV.   VSA Should be Allowed Permissive Intervention
                                     12         Even if VSA is not entitled to intervene as a matter of right, it should be
609 Deep Valley Drive, Suite 200
 Rolling Hills Estates, CA 90274




                                     13   allowed to intervene under the Court’s authority pursuant to Rule 24(b), which
         Jeff Lewis Law




                                     14   allows permissive intervention when “an applicant’s claim or defense and the main
                                     15   action have a question of law or fact in common.” (Fed. R. Civ. P. 24(b)(1)(B)).2
                                     16   Permissive intervention is in the “broad discretion of the trial court.” VSA
                                     17   represents interests in this case that are not otherwise represented insofar as they
                                     18   represent a different geographic region, Venice, and the renters and homeowners in
                                     19   Venice have different needs than the business owners in downtown Los Angeles.
                                     20         One of the factors to be considered by the court is “whether [the]
                                     21   part[y] seeking intervention will significantly contribute to full development of the
                                     22   underlying factual issues.” (GOJO, 2018 WL 5880829, at *9 (C.D. Cal. Apr. 2,
                                     23   2018). VSA is actively engaged with the community and local officials pertaining
                                     24   to homeless issues and balancing property rights against the rights of the homeless.
                                     25
                                          2
                                     26    On March 17, 2020, this Court granted intervention to Orange County
                                          Catholic Worker, the lead plaintiff in Orange County Catholic Worker, et al. v.
                                     27   County of Orange, 18-CV-00155-DOC-JDE (“OCCW”). On March 18, 2020, this
                                     28   Court granted intervention by LA CAN and LACW. (Doc. 29.)

                                                                                -9-
                                                                       EX PARTE APPLICATION
                            Case 2:20-cv-02291-DOC-KES Document 66 Filed 04/14/20 Page 10 of 10 Page ID #:891



                                    1   At this stage of the litigation, the court has the discretion to allow VSA to intervene
                                    2   in the lawsuit as permissive intervenor.
                                    3

                                    4   V.    Conclusion
                                    5         Based on the foregoing, VSA respectfully requests that the Court grant the
                                    6   application. VSA’s president, Mark Ryavec, is available to personally or
                                    7   telephonically attend any proceedings at the invitation of the Court.
                                    8

                                    9
                                        DATED: April 14, 2020                 JEFF LEWIS LAW
                                   10

                                   11

                                   12                                         By:     s/ Jeffrey Lewis
609 Deep Valley Drive, Suite 200




                                                                                    Jeffrey Lewis
 Rolling Hills Estates, CA 90274




                                   13                                               Sean C. Rotstan
         Jeff Lewis Law




                                   14
                                                                                    Attorneys for Proposed Intervenor-
                                   15                                               Plaintiff VENICE STAKEHOLDERS
                                                                                    ASSOCIATION
                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28
                                                                            - 10 -
                                                                    EX PARTE APPLICATION
